SYSTEM AND METHOD FOR MECHANICAL SYSTEM CHIP DETECTION CAPABILITY VERIFICATION



FIRST OFFICE ACTION


SPECIFICATION

Page 2, paragraph 6, of the specification is objected to because the phrase “about a 1-2 thick wall” is unclear as to what units are being referenced.

CLAIMS

35 U.S.C. § 112(a)

In accordance with 35 U.S.C. 112(a), the specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 15 - 20 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling because the disclosure does not enable one of ordinary skill in the art to practice the invention without the injection of slurry (lubricant and conductive chips) into a machine and then the detecting of the chips with a monitoring system. The Applicant’s disclosure clearly establishes that the injecting, detecting, and monitoring steps are critical (and essential) to the practice of the invention but these steps are not included in independent claim 15 (In re Mayhew, 527 F.2d 1229, 188 USPQ 356, CCPA 1976). Claims 16 - 20 depend from claim 15.

35 U.S.C. § 112(b)

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Claim 15, line 3; the phrase “about a 1-2 thick wall” is indefinite as to what units are being referenced.

Claim 15 is indefinite because the claim fails to set forth that which the Applicant has disclosed as the invention. The Applicant’s disclosure clearly sets forth that the inventive feature (ie. the gist of the invention) is the injecting of slurry (lubricant and conductive chips) into a 
Claims 16 - 20 depend from claim 15 and are thus likewise indefinite. 

Allowable Subject Matter

	Claims 1 - 14 have been found to be in condition for allowance and are allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method, comprising the combination of:
determining a slurry injection location in machinery according to a targeted obstruction in the machinery in relation to a target chip detector of the machinery;
placing an injection tube through a machinery casing of the machinery;
providing a slurry tube connected to the injection tube, the slurry tube containing a slurry comprising conductive chips and a lubricant;
operating the machinery until the machinery meets one or more predetermined operating parameters;
injecting the slurry into the machinery casing during operation of the machinery and after the machinery meets the one or more predetermined operating parameters; and
monitoring the target chip detector for detection of the conductive chips during the operation of the machinery.

Claims 2 - 7 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 8 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method, comprising the combination of:
injecting conductive chips into a mechanical system at an injection location in the mechanical system during operation of the mechanical system;
monitoring a target chip detector of the mechanical system for detection of the conductive chips during operation of the mechanical system;
determining a detection time that is a time between injection of the conductive chips and detection of a conductive chip by the target chip detector; and
determining a result of chip detection testing according to the detection time and a detection threshold selected according to a location of the target chip detector in the mechanical system and the injection location.

Claims 9 - 14 have been found to be allowable due to, at least, the claims’ dependency on claim 8.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










/Eric S. McCall/Primary Examiner
Art Unit 2856